                                             2:20-mj-07102-EIL # 1                 Page 1 of 24
                                                                                                                               E-FILED
: : : : 12'#7$.+:!4::8::(3"/,:05:94:*&*: ) 76.-%: :
                                                                                                 Wednesday, 29 July, 2020 02:45:48 PM
                                                                                                        Clerk, U.S. District Court, ILCD
                                         
                                                                  Ȁ˛ʭ?˛
                                                        ĵHÔʀƽȰ˛ł²Ëʗɰ²'ʘ˛ Ǯ˛ȵh³,³ ˛
              I˛ `˛ū$u ˛ ǯ˛)˛Ƈɱ7?˛.ª˛
          XCMÃÈ/9¥'X">È²Q:È¤¿È³È#;È¦C¢R</È                    
            ÈY0=u²fÈ´S>È§uÈ"ÄÈ!rCÈ3È8?±È                     
                                                                                 ĶM˛Ů v˛Ēċï ŠðěĐċĒ˛
 ŘjǰoF1*¾k˛3ÌÌ*WZ˛ƛ0a˛Œ<ȱ˛ƕNo˛|ʷɈʎ˛                      
ƈˆ%FǄ%ÍȔħ<¶&"Dñ¿G˛˛~#@j/A(ˇ*NĜy{ȉFfBòFá˛                       
     ¶p˛ɡʈ"ʸ+&/BS˛[!O qǅ!Z˛˛ĩÕ%ǋ­i9lQ˛3˛                       

    Īţřķ}ŚUů˛ŏŵŽ˛}ƙ˛ı˛Ɲ˛ƏŅŤņŹŔŶŰŇ˛Už˛Uŕňſ˛ƀŉŪşīťŊ˛ŋŦŌĸƐƁŷűśĹ˛ŬōĬŲƉ˛
       čâ˛˛ǱC˛µƮÚ˛mȁȼ¹˛ǽǌÅ˛ÀÅ˛ƿ˛PP ɿɗ¢ˍ˛Ȃɲ˛ʙȕ£˛Ȋ Ù¹Ƚ¢m ã˛ɭʹ ˛˛ ǍȖ˛Û$ɳ$-ʚ˛º˛MPʛ˛×m˛
ÁH$µʵ˛ǲ˛ÁȬRʍ˛=ʜ˛Ď˛)ƯÙ˛ɉ˛ ˛6h ˁ˛s)˛J˛ʝȗ˛ȃA+ɘÛȟJȋ˛ɢ¤ÉË J˛ Æ˛ɣÆÂǢʁʶ˛3@vµgÈµTAÈB¨{È È1C©(Z$CÈ¶U@
DkÅÈ·È"AÈª@)UE2ÈÈN[Â@È\µ«Èl(¸]w È
  ŜKȄʆ%f»˛4NN¾8"0˛Ɯʞ>˛œəɚȌA9˛ƖÎǣɴ˛4XXnʺk1Ï˛ƊÜVGǆÏȘ{<GV+ó ¿·˛K˛ĲqưÇg]ˈʏĝğĨ_·ƱBćǎȾä˛Gq˛
  ɤƲʉʻDɵ+ˎ˛\9ʐÊǇ˛¼˛ĭʬ1ƳX>ȿ9ɊQ˛4å˛1>Q˛@Î˛ʲV >![˛a(p(ʟ˛&K[˛ /Ãp&Õ^\˛®]#!@½˛ǈS˛OÃ! ȫǿǏ˛Ç!ǳ^/½ǐ^æ˛
h ˛ L˛ =¥˛       ųʊ­ʇ˛         Ń ʠr Y ˛«˛           ĺȶ"Ǵo"˛          ç˛tș˛c˛ɋÀˉ˛ǑHǒC˛c3Fx¾hÈ²QGÈ
¬ uÈÈ39¬*^"HÈ²Q:È¤ÀÈ²È%:È©C_ÆI4 È
 ˛|ʳȚɀɌ0˛ĳ˛

           Ƒb£˛ ˛ȅ˛)¦˛5b˛RL˛ŐǛô˛Ƃõ˛ĻÈȠɁö˛ź÷˛ėw˛Þ˛à˛ȡʑ˛+VB,jÈyHÈÈs C 
                :˂ :ɍ';˛ɛǵ˛$˛'ɶȢɂĤ˛
                YɜɎPʃ6Iè˛Ƕʌdʡ˛ Ƿ˛ʄɃé˛.ɷ˛.ʢ)ɸ˛d¸ ˛dEEȍDȷˏ˛ɥ  Ðĥ˛
                Â ɦʋ˛Ñ Ȏɏ˛Ȇ˛ʼÑê˛ȣIʣ§I˛ȇ˛ʽ ¤ø˛ É˛× § ˛e,˛'¸Ʉeʮ Lȏ˛˛7ɅĦ˛
                ŀ˛ 5˛ɧʒ,˛ ˛˛5Èr¦ʓt˛ ˛˛ɨ ɐ˛ˊb˛ M˛RCƴÚȈEEː˛ ʤɹȤºv˛
           ƒ¯Ǥ˛ÒǁǓ=˛Ò˛ɺCƵʥ˛ʦ ˛˛˃ Ȳ5Öȥ ɑ˛ɝǸĢ˛
                                                                          
         ďy˛22ęē˛Ý˛2ĔĚ23˛                  ƓÊ%¬8ȭlȐ˛aȸȹǜ˛Żɞ/k<#ƶɩ®ˑ˛

          Ɣ`˛ÄÄȺȪ7Öɟ-˛ ˛6ǂǝ˛.-˛s¯˛ǹʱģ˛
         ƋǥǦ˛Į¬W˄Ȧ˛Ǻ˛Ŗi(+&j˛ƌ( ʾʅʯS˛ŝK˅ǧOQ"_1@¼Í˛WʔȮ˛#˛Ǿ#˛ƃgǞ˛3ù˛~n#nÜǚSȯ˛

            ļ  H -Ø¥¡˛ J˛ °˛tuƾǔ°;¡˛ʕ±;Ǩuú˛
           Ł˛ ȳ˒˛,Ôe7:˛ª˛Ɵ˛ǟ˓Ð˛ßȓ˛L(¹ÈC`zOÈ6³:Èt£È³WwÈÈ7­È Ơơ˛ È cÓ˛ɮRM ¨˛Ø,Ǡ¨˛
              ĐĠ˛ƗûƍüĽý˛˗˛xwČxî˛ ?ǩ˛6ǃÓ˛.ǻ˛ˋȞY?˛˛˛« ɒ
                                                                      
                                                                       ±˘˛țþ˛
                                                            s/ Ronald A. Borowczyk
                                                                                                Çma.{nÈ®È ¯bPµÁCÈ

                                                                           ƄŴ4ŧń˛įÿ˛ĴƅƚƞŢë˛ŗŞ˛Ÿ˛
                                                                                             
                                                                                                c|º@1Èvs@È}5È»d¼o;È

İʴʖǪ˛ ˛ǉ˔˛=:˛ƷɪɫȻ´ǕƸLʧ˛´ɓ˛ƹ'ǖɠɻ ǀǗ˛ˌȧsȜ˛ʨ`˛rǫɯʿ Ɇ;ɔʩ˛ Ǽ˛őǬǡĀ˛Ɔā˛ľɼȨɇĂ˛żă˛ĘĄđ˛ Ǌ˕˛
           ȴǘɽɕ*8˛iƺfB˛ƻɖZ˛g©ɬȝ˛           ©C'iÈ @pe &pJÈClC(½¡~c-Èt>x°

                                                                                    s/ Eric Long
z˛           TĞĊġĉĕTĖT˛

Ŀc˖˛-˛ʰʪz˛ Ƣƣ˛ŭƤƥlƦ0ƧȩǙƨǭDƩAƪƫ
                                      ì Ũ˛
                                          ˛  Ƭ                                          Ŏɾ*8˛ Ĉ˛ũ»ȑí˛ƘąƎĆ˛ ƼȒOʫʂ0]˛šˀ\_©˛
                                                                                                Xx¾93ÈusCÈ4È¹X¹qKÈ
                           2:20-mj-07102-EIL # 1   Page 2 of 24




                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

      I, Ronald A. Borowczyk, being first duly sworn, hereby depose and state as

follows:

                    INTRODUCTION AND AGENT BACKGROUND

      1.         I make this affidavit in support of a search warrant for content and

records associated with the following Google, Inc. account(s):

            a.     Swambash@gmail.com

            b. Brianrlewis78@gmail.com

            (hereafter the SUBJECT ACCOUNTS).

      2.     The SUBJECT ACCOUNTS are stored at premises owned, maintained,

controlled, or operated by Google, Inc., an electronic service provider headquartered at

1600 Amphitheatre Parkway, Mountain View, California, 94043 and operates the

publicly accessible website https://plus.google.com.

      3.     The information and accounts to be searched are described in the

following paragraphs and in Attachments A and B. This affidavit is made in support of

an application for a search warrant to require Google, Inc., to disclose to the

government records and other information in its possession pertaining to the

subscribers or customers associated with the accounts referenced in this affidavit and

further in Attachment A, including the contents of the communications.

      4.     As a result of the investigation described more fully below, there is

probable cause to believe that evidence, fruits, and instrumentalities of violations of
                          2:20-mj-07102-EIL # 1   Page 3 of 24




federal law, including 18 U.S.C. § 2252 and 2252A, are contained in the SUBJECT

ACCOUNTS.

      5.      I am a Task Force Officer (TFO) with the U.S. Department of Homeland

Security,   Immigration    and   Customs   Enforcement    (ICE),   Homeland    Security

Investigations (HSI), assigned to the Resident Agent in Charge (RAC) in Springfield,

Illinois since 2004. As part of my duties as an HSI/ICE TFO, I investigate criminal

violations relating to child exploitation and child pornography including violations

pertaining to the illegal production, distribution, receipt and possession of child

pornography, in violation of 18 U.S.C. §§ 2252(a) and 2252A. I have received training in

the area of child pornography and child exploitation at the Federal Law Enforcement

Training Center, in Brunswick (Glyn County), Georgia in 2006, PCERT/ BCERT and at

DHS/HSI ICE Cyber Crime Headquarters in Fairfax Va. (ACERT). I have also

completed OJJDP Training on conducting investigations into the exploitation of

children, and child pornography via the internet, I have had the opportunity to observe

and review numerous examples of child pornography (as defined in 18 U.S.C. § 2256)

in various forms of media to include print and digital forms of media. I am also a

Detective with the Decatur Illinois Police Department I have been employed as a Police

Officer since September of 1992. I have been assigned to the juvenile investigations

division since 2000, prior to that assignment I was assigned the Decatur Police

Department’s Street Crimes Investigations Unit, and the first assignment I had with the

Decatur Police Department was on its third shift patrol. As a portion of my training to

become a certified Police Officer in the state of Illinois, I attended the Lincoln Land


                                           2
                         2:20-mj-07102-EIL # 1      Page 4 of 24




Police Training Center graduating in December of 1992. Prior to becoming a Police

Officer, I earned the rank of sergeant in the Illinois Army National Guard, and in 1990 I

was commissioned as a Second Lieutenant in the United States Army Reserve, receiving

my honorable discharge from service in 1999. I earned my Bachelor of Science Degree

from Southern Illinois University-Carbondale in 1991, majoring in Administration of

Justice with a specialization in security management and secondary specialization in

Army Military Science.

       6.    As a task force officer, I am an “investigative or law enforcement officer”

of the United States within the meaning of Section 2510(7) of Title 18, United States

Code, and am empowered by law to conduct investigations of, and to make arrests for,

child exploitation and child pornography offenses enumerated in Title 18, United States

Code, Sections 2251, 2252 and 2252A et seq. As an HSI task force officer, I am

authorized to execute warrants issued under the authority of the United States.

      7.     This affidavit is based upon information I have gained from my

investigation, my training and experience, as well as information provided by other law

enforcement agents involved in this and other computer crime investigations. Since this

affidavit is being submitted for the limited purpose of securing search warrants, I have

not included each and every fact known to me concerning this investigation. Unless

specifically indicated otherwise, all conversations and statements described in this

affidavit are related in substance and in part only. I have set forth only the facts that I

believe are necessary to establish probable cause that to believe that evidence of the




                                            3
                        2:20-mj-07102-EIL # 1     Page 5 of 24




offenses described below as described in Attachment B are stored electronically by

Google, associated with the SUBJECT ACCOUNTS described in Attachment A.

                                   DEFINITIONS

      8.    The following definitions apply to this Affidavit and its Attachments:

           a. The term “computer,” as defined in 18 U.S.C. §1030(e)(1), means an
              electronic, magnetic, optical, electrochemical, or other high speed data
              processing device performing logical, arithmetic, or storage functions,
              and includes any data storage facility or communications facility directly
              related to or operating in conjunction with such device.

           b. The terms “records,” “documents,” and “materials,” as used herein,
              include all information recorded in any form, visual or aural, and by any
              means, whether in handmade form (including, but not limited to,
              writings, drawings, painting), photographic form (including, but not
              limited to, microfilm, microfiche, prints, slides, negatives, videotapes,
              motion pictures, photocopies), mechanical form (including, but not
              limited to, phonograph records, printing, typing) or electrical, electronic
              or magnetic form (including, but not limited to, tape recordings,
              cassettes, compact discs, electronic or magnetic storage devices such as
              floppy diskettes, hard disks, CD-ROMs, digital video disks (DVDs),
              Personal Digital Assistants (PDAs), Multi Media Cards (MMCs),
              memory sticks, optical disks, printer buffers, smart cards, memory
              calculators, electronic dialers, Bernoulli drives, or electronic notebooks,
              as well as digital data files and printouts or readouts from any magnetic,
              electrical or electronic storage device).

           c. “Internet Service Providers” (ISPs), as used herein, are commercial
              organizations that are in business to provide individuals and businesses
              access to the Internet. ISPs provide a range of functions for their
              customers including access to the Internet, web hosting, email, remote
              storage, and co-location of computers and other communications
              equipment.

           d. “Internet Protocol address” (IP address), as used herein, is a code made
              up of numbers separated by dots that identifies a particular computer on

                                           4
                        2:20-mj-07102-EIL # 1      Page 6 of 24




               the Internet. Every computer requires an IP address to connect to the
               Internet. IP addresses can be dynamic, meaning that the ISP assigns a
               different unique number to a computer every time it accesses the
               Internet. IP addresses might also be static, if an ISP assigns a user’s
               computer a particular IP address which is used each time the computer
               accesses the Internet.

           e. “Domain names” are common, easy to remember names associated with
              an IP address. For example, a domain name of “www.usdoj.gov” refers
              to the IP address of 149.101.1.32. Domain names are typically strings of
              alphanumeric characters, with each level delimited by a period.

           f. “Website” consists of textual pages of information and associated
              graphic images. The textual information is stored in a specific format
              known as Hyper-Text Mark-up Language (HTML) and is transmitted
              from web servers to various web clients via Hyper-Text Transport
              Protocol (HTTP).

       INFORMATION THAT MAY BE AVAILABLE FROM GOOGLE, INC.

      9.     From my training and experience, I have learned that Google, Inc. is an

online content website that was launched on the internet in 1998. Since their debut

Google currently maintains a variety of online content products and services and they

are ranked as one of the most frequently visited web sites in the United States.

Additionally, Google maintains information about their customers including primary

email addresses, secondary email addresses for account password recovery,

applications, websites, and services that are allowed to access the user’s Google account

or use the user’s Google account as a password login, and account login activity such as

the geographic area the user logged into the account, what type of internet browser and

device they were using, and the internet protocol (IP) address they logged in from. The

IP address is roughly analogous to a telephone number assigned to a computer by an


                                           5
                        2:20-mj-07102-EIL # 1      Page 7 of 24




internet service provider. The IP can be resolved back to a physical address such as a

residence or business with Wi-Fi access or residential cable internet. I believe this

information will assist in the investigation by identifying previously unknown email

accounts and location history information tending to show the movements of the

suspect, his mobile device, and/or computers.

      10.    I know that Google allows users to create a free Google account that will

provide various types of services. When a Google user accesses the different types of

services and activities data is created. By default, Google stores that data for each

account user. A user may access their Google account and delete information or turn off

various services, but that requires a proactive step by the user. Google accounts have an

area that Google refers to as My Dashboard. My Dashboard is accessible by a user by

going to https://myaccount.google.com/mydashboard, once the user is logged into his

or her individual Google account. My Dashboard contains an index of data stored by

the user accessing the products made available by Google. This information in includes:

the name of the Google account holder, the google email address of the account holder,

searches run using the Google search engine by the account holder, a record of the types

of devices used to access the Google account, “Allo” Google assistance, Cloud Print,

Google Books, Google Audio, Google Drive, Google conversations, Google Chrome,

Google Chrome Sync, Google Photos, Google Groups,           Calendar, Contacts,    Keep,

Location History, Maps (your places), My Maps, Google Voice, Google Wallet, Play

Store, Profile, and YouTube.




                                           6
                         2:20-mj-07102-EIL # 1    Page 8 of 24




       11.    In addition to the above products, with advent of smart phones and tablet

devices, Google has developed an operating system that works on any android device.

Any user who wishes to add software applications to that device must use the Google

online store (Google play store) to complete the purchase or free download. Google

stores the make, model, and International Mobile Equipment Identifier number (IMEI)

or Mobile Equipment Identifier (MEID) of any device attached to any Google products.

Additionally, Google keeps the date and time that a particular application was

downloaded to a device. Google also keeps track of the number of times a device

accesses a particular application.

       12.    As explained herein, information stored in connection with a Google

account may provide crucial evidence of the “who, what, why, when, where, and how”

of the criminal conduct under investigation, thus enabling law enforcement to establish

and prove each element or alternatively, to exclude the innocent from further suspicion.

In my training and experience, the information stored in connection with a Google

account can indicate who has used or controlled the account. User attribution is crucial

to determine not only what the and when the criminal conduct occurred, but also what

other functions, both of the Google account, and the device itself were being accessed

and in use surrounding the times of criminal conduct. Further, information maintained

by Google can show how, where, and when the account was accessed or used. Based

on my training and experience, I have learned that Google also maintains records that

may reveal other Google accounts accessed from the same electronic device, such as the

same computer or mobile device, including accounts that are linked by Hypertext


                                           7
                         2:20-mj-07102-EIL # 1     Page 9 of 24




Transfer Protocol (HTTP) cookies, which are small pieces of data sent from a website

and stored in a user’s Internet browser.

      13.       The following are some of the products offered by Google, and the

location of potential data leading to evidence of criminal conduct or user attribution to

be recovered:

            a. Google Account: Google maintains information about their customers
               including primary email addresses, secondary email addresses for
               account password recovery, applications, websites, and services that are
               allowed to access the user’s Google account or use the user’s Google
               account as a password login, and account login activity such as the
               geographic area the user logged into the account, what type of internet
               browser and device they were using, and the internet protocol (IP)
               address they logged in from. The IP address is roughly analogous to a
               telephone number assigned to a computer by an internet service
               provider. The IP can be resolved back to a physical address such as a
               residence or business with Wi-Fi access or residential cable internet. I
               believe this information will assist in the investigation by identifying
               previously unknown email accounts and location history information
               tending to show the movements of the suspect, his mobile device,
               and/or computers.

            b. Google Docs: Google offers their users access to free, web-based
               alternatives to existing word processing, spreadsheet, and presentation
               software. These documents are stored in the user’s account and are
               accessible from any device or platform as long as the user knows the
               password. These documents can include those created by the user,
               modified or edited by the user, or shared by the user and others. I
               believe this information may contain notes, files, and spreadsheets
               containing information relevant to this investigation including
               recordation of sales, communications with unknown co-conspirators
               and/or witnesses, and other information concerning the ongoing
               investigation.




                                           8
            2:20-mj-07102-EIL # 1     Page 10 of 24




c. Google Photos: Google users have the option to store, upload, and share
   digital images, graphic files, video files, and other media files. These
   images may be downloaded from the internet, sent from other users, or
   uploaded from the user’s mobile device. In many cases, an Android
   user may configure their device to automatically upload pictures taken
   with a mobile device to their Google account. I believe a review of these
   images would provide evidence depicting the suspect, their associates,
   and others performing incriminating acts. Google uses image
   recognition software on the photos and will organize them by date, time,
   location or subject matter. On the main image page Google groups the
   photos by the subject matter. Google software creates models of the face
   in the user’s photos in order to group similar faces together. A Google
   user may create photo library and label it, for example “mom” which
   would contain any images of the user’s mother. The label is private to
   the user and is not seen by anyone with whom the user shares the
   photos. Photos and Videos of the user are backed up to the user’s Google
   account. However, the user can change or select a different account to
   back up the photos. Users may also delete any photos that have been
   previously taken from the device, and store them only in the Google
   Cloud. Google will also allow users to store images and videos from
   third-party applications, for example Instagram, Facebook or messaging
   apps. Additionally, Google photo will hold onto any photos that have
   been deleted for a period of 60 days. Google Takeout allows users to
   download all of his or her photos from the Google Cloud.

d. Google Hangouts: Google created a unified communications service
   that allows members to initiate and participate in text, voice, or video
   chats, either one-on-one or in a group. Hangouts are built into Google+
   and Gmail, and mobile versions are available for iOS and Android
   devices. Users of Google Voice have the ability to use Hangouts to make
   free domestic calls from any computing device.

e. Google Calendar: Google offers a calendar feature that allows users to
   schedule events. This calendar function is the default option in the
   Android operating system and remains so unless the user adds a third
   party application. Calendar events may include dates, times, notes and
   descriptions, others invited to the event, and invitations to events from



                               9
            2:20-mj-07102-EIL # 1     Page 11 of 24




   others. I believe this information will identify relevant dates and
   appointments germane to this investigation, as well as, identify
   previously unknown co-conspirators and/or witnesses.

f. Google Contacts: When a user links their Android device to their
   Google account the names, addresses, phone numbers, email addresses,
   notes, and pictures associated with the account are transferred to the
   phone and vice versa. This process is continuously updates so when a
   contact is added, deleted, or modified using either the Google account or
   the mobile device the other is simultaneously updated. I believe this
   information is pertinent to the investigation as it will assist with
   identifying previously unknown co-conspirators and/or witnesses.

g. Google Search History: Google retains a user’s search history whether it
   is done from a mobile device or from a traditional computer. This
   history includes the searched for terms, the date and time of the search,
   and the user selected results.       Furthermore, these searches are
   differentiated by the specific type of search a user performed into
   categories. These categories include a general web search, and specialty
   searches where the results are focused in a particular group such as
   images, news, videos, and shopping. I believe a review of the suspect’s
   search history would reveal information relevant to the ongoing
   criminal investigation by revealing what information the suspect sought
   and when he sought it.

h. Google Chrome: Google Chrome is the web browser that was created by
   Google. Google Chrome allows users to bookmark websites, control
   search history to all devices for a Google user. Google Chrome has
   settings that allow the Google user to control the privacy settings of the
   Google Chrome web browser. Google allows the individual Google user
   to customize the appearance of Google Chrome. I believe that a review
   of the history, bookmarks, web searches, privacy settings of the Google
   Chrome web browser will reveal information and evidence relevant to
   the ongoing criminal investigation.

i. Google Chrome Sync: Google allows Google users of the Chrome Web
   browser to sync data across different devices. This service allows for the



                               10
              2:20-mj-07102-EIL # 1      Page 12 of 24




     bookmarks, history, passwords and other settings to be the same on each
     device. I believe that this information will help demonstrate the identity
     of the account holder as well as the user tendencies and settings to assist
     in providing relevant information to the ongoing criminal investigation.

j.   Google Location History: Google collects and retains location data from
     any Google enabled mobile device. This includes Android and iPhone
     devices. The company uses this information for location based
     advertising and location based search results.          Per Google, this
     information is derived from Global Position System (GPS) data, cell
     site/cell tower information, and Wi-Fi access points. While the specific
     parameters of when this data is collected are not entirely clear, it appears
     that Google collects this data whenever one of their services is activated
     and/or whenever there is an event on the mobile device such as a phone
     call, text messages, internet access, or email access. I believe this data
     will show the movements of the suspect’s mobile device and assist
     investigators with establishing patterns of movement, identifying
     residences, work locations, and other areas that may contain further
     evidence relevant to the ongoing criminal investigation. Additionally,
     Google can determine the location of a particular device during a
     specific time frame based on the unique device id generated and stored
     by Google.

k. Google Wallet and Associated Credit Cards: Google operates a
   financial services division that allows users to make online purchases
   through Google and other vendors, as well as, send and receive money
   from other users. Applications that are purchased and installed on a
   mobile device are handled by Google’s Wallet/Checkout service. The
   purchase and installation of applications on a mobile device requires the
   use of the Google Wallet service. Therefore, any applications installed
   on the suspect’s mobile phone have a transaction record in Google
   Wallet. Google stores information regarding the transactions including
   the date and time of the purchase. Additionally, they have method of
   payment information such as associated credit card numbers used to
   facilitate the purchase. Other data includes the billing address of any
   linked credit card and any addresses where purchased products were
   shipped to. I believe identifying the method of payment information



                                 11
                        2:20-mj-07102-EIL # 1      Page 13 of 24




               would assist investigators with identifying any previously unknown
               financial institutions and that these financial institutions may have
               additional relevant information pertinent to this investigation.

            l. Google Play Store/App Purchases: Google operates an online
               marketplace whereby Google and other third party vendors offer for
               sale applications such as games, productivity tools, and social media
               portals. Many of these applications can be used to communicate outside
               the cellular service of a mobile device by accessing the internet via Wi-Fi.
               These various applications facilitate communication via voice using
               voice over internet protocol (VOIP) technology, short message system
               (SMS) text messages, multi-media message system (MMS) text messages,
               audio transmission of recorded messages, and recorded or live video
               messages. As these services operate independently of the cellular
               service network there is no corresponding information regarding
               communications from the cellular               provider.        Identifying
               communications applications purchased, downloaded, and/or installed
               on the mobile device would assist investigators by determining what
               application provider should be served with additional search warrants.
               Furthermore, identifying the user’s applications would assist
               investigators with determining banking and other financial institution
               information and social media sites used. Identifying the purchased or
               installed applications would assist locating those with potentially
               criminal implications such as applications that appear to the observer to
               be a calculator or other innocuous appearing program but in actuality
               are used to conceal pictures, videos, and other files. These concealment
               applications are commonly missed during manual and forensic
               examinations of mobile devices as existing technologies are not designed
               to detect and locate them and the information they conceal.


                      RELEVANT STATUTORY VIOLATIONS

      14.    This investigation concerns alleged violations of Title 18, U.S.C. § 2251,

2252 and 2252A relating to material involving the sexual exploitation of minors:




                                            12
               2:20-mj-07102-EIL # 1      Page 14 of 24




a.   Sexual Exploitation of a Child, Title 18, United States Code, Sections
     2251(a): This investigation concerns alleged violations of 18 U.S.C. §
     2251(a), which prohibits any person from employing, using, persuading,
     inducing, enticing, or coercing any minor to engage in, or who has a
     minor assist any other person to engage in, or who transports any minor
     in or affecting interstate or foreign commerce, or in any Territory or
     Possession of the United States, with the intent that such minor engage in,
     any sexually explicit conduct or for the purpose of transmitting a live
     visual depiction of such conduct, shall be punished as provided under
     subsection (e), if such person knows or has reason to known that such
     visual depiction will be transported or transmitted using any means or
     facility of interstate or foreign commerce or in or affecting interstate or
     foreign commerce or mailed, if that visual depiction was produced or
     transmitted using materials that have been mailed, shipped, or
     transported in or affecting interstate or foreign commerce by any means,
     including by computer, or if such visual depiction has actually been
     transported or transmitted using any means or facility of interstate or
     foreign commerce or in or affecting interstate or foreign commerce or
     mailed. It is also a crime to attempt to commit this offense.

b.   Child Pornography Trafficking (18 U.S.C. § 2252): This investigation
     concerns also alleged violations of 18 U.S.C. § 2252, which generally
     prohibits a person from knowingly transporting, shipping, receiving,
     distributing, reproducing for distribution, or possessing any visual
     depiction of minors engaging in sexually explicit conduct when such
     visual depiction was either mailed or shipped or transported in interstate
     or foreign commerce by any means, including by computer, or when such
     visual depiction was produced using materials that had traveled in
     interstate or foreign commerce. It is also a crime to attempt to commit this
     offense.


c.   Child Pornography Trafficking (18 U.S.C. § 2252A): This investigation
     also concerns alleged violations of 18 U.S.C. § 2252A, which generally
     prohibits a person from knowingly mailing, transporting, shipping,
     receiving, distributing, reproducing for distribution, or possessing any
     child pornography, as defined in 18 U.S.C. § 2256(8), when such child
     pornography was either mailed or shipped or transported in interstate or


                                  13
                        2:20-mj-07102-EIL # 1       Page 15 of 24




              foreign commerce by any means, including by computer, or when such
              child pornography was produced using materials that had traveled in
              interstate or foreign commerce. It is also a crime to attempt to commit this
              offense.
                                   PROBABLE CAUSE

       15.    In January and February of 2020, Google Inc. reported to the National

Center for Missing and Exploited Children (NCMEC) an incident of Child Pornography

uploaded to their servers. Google Inc. indicated that it viewed the file(s) believed it to

contain child exploitative material. NCMEC generated cyber-tips #63740464, 64040945,

64044813 and notified the Illinois Attorney General’s Office, which handles Internet

Crimes Against Children in the Central District of Illinois.

       16.    In March of 2020 Decatur Police were notified by the Illinois Attorney

General’s Office that Google Inc. reported that the user associated with the above cyber-

tips is Brian Lewis with the email address of Swambash@gmail.com and phone number

of 1-217-827-9759. The reported Gmail account had within the Gmail infrastructure

material considered contraband in nature, namely child pornography.

       17.    Cyber-tip 63740464 was received by NCMEC on January 30th, 2020 from

Google Inc. The tip states that a total of 8 files were sent to NCMEC and 2 of the 8 files

had been viewed by Google Inc. Google Inc. stated that the files were located within the

Gmail infrastructure and attributed to Sawmbash@gmail.com. I then viewed the two

files and they can be described in the following manner. The files are image files with a

.jpg file extension.




                                            14
                         2:20-mj-07102-EIL # 1        Page 16 of 24




                 a. Google-CT-RPT-0ee5bf535d28d6143756c8fa1cd643df-1f5fcf55-5a69-

                      4e8f-bd2c-1917638825b5.jpg is of a white female child between 5-8

                      years of age wearing clothing and the item of note in the image that

                      the child is wearing a red pair of bottoms(shorts) that appear to

                      snap at the crotch and the clothing is moved exposing a portion of

                      the sex organ.

                 b. Google-CT-RPT-7448c955392c5c382a296e013fb4aebb-7ff75aaf-9c43-

                      4301-bcc8-35e2ae43dd4c-1.jpg shows a white male child between 5-

                      8 years of age nude holding a silver/chrome handgun, also present

                      in the image is a nude white female 16-20 years of age. The nude

                      male is behind the female in an act of either actual or simulated

                      sexual penetration performing penile vaginal/anal penetration.

      18.    Cyber-Tip 64040945 was received by NCMEC on February 5th, 2020. The

tip states that a total of one file was sent to NCMEC and Google Inc. viewed the file and

stated that it was located in the Gmail infrastructure and attributed the email address of

Swambash@gmail.com.          I   personally        viewed   the   file,   Google-CT-RPT-

be406c238d92111d34f79cceb22e71a0-d1108a7d-10ae-48a8-94c7-c15b6dc0e455-1.jpg. It is

an image file that shows a white female child wearing a white colored hat and white

stockings nude between 5-8 years of age. The child is laying on her stomach her legs are

spread apart exposing her sex organ and anus. The focus of the image is showing the

sex organ and anus.




                                              15
                         2:20-mj-07102-EIL # 1         Page 17 of 24




       19.    Cyber-Tip 6044813 was received by NCMEC on February 5th, 2020. The

tips states that a total of 1 file was sent to NCMEC. Google Inc advised that the file was

viewed and that it was in the Gmail infrastructure and attributed to the email address

Swambash@gmail.com.          I    personally        viewed   the       file   Google-CT-RPT-

bb4c0918b20d24e8c32c948326682be1-2019-07-24 14.11.34.jpg. It is an image file that

shows a white female child between 5-8 years of age nude laying on her stomach. The

child is holding her legs spread apart and bent at the knee. The anus and sex organ on

the child is visible and is the focus of the image.

       20.    Google Inc. provided IP addresses for all three cyber-tips. To determine

locations and possible account holders I contacted AUSA E. Pierson of the Central

District of Illinois and requested that subpoenas be issued to both Google Inc. and the

listed service provider of the IP addresses, AT&T U-Verse.

       21.    An administrative subpoena to AT&T U-Verse requested the subscriber

information for the following IP addresses based around files turned over. The IP

addresses are:

       A.) 2600:1702:42e0:2bf0:812a:576e:d754:670c (Login) 12-26-2019 21:49:06 UTC

       B.) 99.74.32.204 (Login) 12-27-2019 19:33:09 UTC

       C.) 99.74.32.204 (Login) 01-29-2020 15:31:27 UTC

       D.) 2600:1702:42e0:2bf0:4432:b96:45a:3dc2 (Login) 01-29-2020 16:32:11 UTC


AT&T U-verse reported that the IP addresses checked to 760 East Grove Road Decatur

Illinois. AT&T U-Verse provided further the following subscriber information:




                                               16
                            2:20-mj-07102-EIL # 1   Page 18 of 24




CUSTOMER DETAIL

Name:              Destiny Lewis

Account Number:          157066932

Status:           A

Address 1:            760 E GROVE RD

                DECATUR IL 62521-0000

Address 2:            760 E GROVE RD DECATR IL 62521

                DECATR IL 62521

Email:            deslyn327@gmail.com

Phone:            (217) 855-8134

          22.    An administrative subpoena to Google Inc. for a period of January 1st,

2019 through April 29th, 2020 for the subscriber information for the email address

Swambash@gmail.com. Google Inc. returned the following information:


GOOGLE SUBSCRIBER INFORMATION

Name: Brian Lewis

e-Mail: Swambash@gmail.com

Status: Disabled

End of Service Date: 2020/01/29-17:16:31-UTC

Services: Android, Gmail, Google Calendar, Google Chrome Sync, Google Hangouts,
Google Payments, Google Photos, Google+, Location History, YouTube

Recovery e-Mail: br_lewis@hotmail.com

Created on: 2013/06/12-18:03:09-UTC

Terms of Service IP: 63.142.73.148, on 2013/06/12-18:03:09-UTC

Language Code: en

SMS: +12178279759 [US]



                                            17
                        2:20-mj-07102-EIL # 1     Page 19 of 24




Google Account ID: 271821507925

      23.      A check of the Decatur Police Department’s Records Management System

shows that a BRIAN R. LEWIS resides at 760 East Grove Road Decatur Illinois. The

RMS advised that LEWIS’ listed phone number was 1-217-827-9759. Due to Pandemic

concerns immediate contact was not made with LEWIS.

      24.      Contact was made with DESTINY LEWIS and BRIAN R. LEWIS on July

22nd, 2020, at 760 East Grove Road Decatur Illinois. DESTINY is the spouse of LEWIS.

Both subjects were told why police were present at the residence. LEWIS was asked

about his mobile device.

      25.      LEWIS advised that he has had the mobile device currently in his

possession since October of 2019. LEWIS acknowledged that his cellular carrier is

Cricket, and that his phone number is 1-217-827-9759. LEWIS advised further that he

did have the email addresses of Swambash@gmail.com, and br_lewis@hotmail.com.

LEWIS was asked to turn over his device, which he did, and LEWIS signed a consent to

search when asked. This was witnessed by LEWIS’ spouse DESTINY who also signed

the form. LEWIS indicated that he had also set up a new gmail account on the device as

he could no longer access the Swambash@gmail.com.

      26.      TFO Todd Koester then performed a data extraction on LEWIS’ mobile

device and advised that contraband material namely child pornography was located on

the device and that contraband was located in locations:

      a. com.google.android.gm/files/downloads/96d1bf17dbb164777f6f83eaae37839e/attach

            ments. The com.google.android.gm is considered to be the Gmail and the



                                          18
                           2:20-mj-07102-EIL # 1        Page 20 of 24




            files/downloads/(alpha-numeric) is considered part of a repository that holds material

            that has been viewed or previewed from within the email program.

      b. com.microsoft.office.outlook/cache/file-download. The com.microsoft.office.outlook

            is considered to be the email program that could be associated with the

            br_lewis@hotmail.com email address, /cache/file-download/ is a repository that again

            holds material that has been opened either for preview or viewing.

      27.      TFO Koester located the new email address that LEWIS had mentioned

setting up on the device and it is brianrlewis78@gmail.com.

      28.      When interviewed further LEWIS admitted to viewing what he

considered Child Pornography in the past. LEWIS advised that he did not know how

the Child Pornography ended up in his email programs, and that he advised that he

believed the Child Pornography was no longer on his device. LEWIS advised that there

should have been no more than 10 images of child pornography present.



                                        CONCLUSION

      29.      I submit that this affidavit supports probable cause for a search warrant

authorizing the search of the property described in Attachment A to seek the items

described in Attachment B.

      30.      Based on my training and experience, and the facts as set forth in this

affidavit, there is probable cause to believe that on the computer systems in the control

of Google for user accounts of Swambash@gmail.com and brianrlewis@gmail.com there

exists evidence of violations of Title 18, U.S.C. § 2252, and 2252A, and that evidence of



                                                19
         2:20-mj-07102-EIL # 1   Page 21 of 24




                          s/ Ronald A. Borowczyk




29
s/ Eric Long
                          2:20-mj-07102-EIL # 1   Page 22 of 24




                                   ATTACHMENT A

                             PROPERTY TO BE SEARCHED



      This warrant applies to information associated with Google account(s):


           a. Swambash@gmail.com,

           b. Brianrlewis78@gmail.com,

      that is stored at premises owned, maintained, controlled, and/or operated by

Google, Inc., a company headquartered at 1600 Amphitheatre Parkway, Mountain

View, California 94043.
                          2:20-mj-07102-EIL # 1      Page 23 of 24




                                     ATTACHMENT B

                                  ITEMS TO BE SEIZED

   I.        Information to be disclosed by Google, Inc.:


         To the extent that the information described in Attachment A is within the

possession, custody, or control of Google, Inc., Google, Inc. is required to disclose the

following information to the government associated with Google accounts

Swambash@gmail.com, and brianrlewis78@gmail.com.


        a.      The contents of all emails and instant messages stored in the specified

account, including copies of emails and instant messages sent to and from the account,

draft emails, the source and destination addresses associated with each email or instant

message, the date and time at which each email or instant message was sent, and the

size and length of each email or instant message;


        b.      All records or other information regarding the identification of the email

or instant messaging account, to include full name, physical address, telephone

numbers and other identifiers, records of session times and durations, the date on

which the account was created, the length of service, the types of service utilized, the IP

address used to register the account, log-in IP addresses associated with session times

and dates, account status, alternative email addresses provided during registration,

methods of connecting, log files, and means and source of payment (including any

credit or bank account number);
                        2:20-mj-07102-EIL # 1      Page 24 of 24




      c.     All records or other information stored by an individual using the

account, including address books, contact and buddy lists, calendar data, pictures, and

files to also include any Gmail/Google drive contents;


      d.     All records pertaining to communications between Google, Inc., and any

person regarding the account, including contacts with support services and records of

actions taken.


II.   Information to be seized by the government:


      All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations of the statutes listed on the warrant involving the Google

account(s), including information pertaining to the following matters:


      a.     Records related to violations of Title 18 U.S.C. § 2252 and 2252A, child

pornography trafficking;

      b.     Records relating to who created, used, or communicated with the

account(s); including records about their identities and whereabouts. Evidence

indicating the email account owner’s state of mind as it relates to the crime under

investigation;

      c.     Records relating to the identity of the person(s) who created or used the

user ID, including records that help reveal the whereabouts of such person(s).




                                            2
